Citation Nr: 9916345	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right 
scapholunate dissociation with carpal and ulnar syndrome, 
status post fusion, dominant extremity, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1996.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).

In June 1996, the veteran filed a series of claims.  A 
January 1997 rating determination addressed these claims.  In 
a January 1997 notice of disagreement, the veteran noted his 
specific disagreements with this rating decision.  Based on 
this notice of disagreement, the RO issued a statement of the 
case in February 1997 on three issues: (1) entitlement to 
service connection for a bilateral shoulder condition; (2) 
entitlement to service connection for a right elbow 
disability; and (3) entitlement to an increased evaluation 
for a right scapholunate dissociation with carpal and ulnar 
syndrome, evaluated at that time as 10 percent disabling.  
The veteran filed a general substantive appeal in April 1997.

In a September 1997 rating decision, the veteran was awarded 
service connection for right elbow tendinitis.  The RO also 
awarded the veteran a 30 percent evaluation for the right 
scapholunate dissociation with carpal and ulnar syndrome.  
The veteran was notified of this decision in October 1997.  
In a November 1998 rating decision, the RO awarded service 
connection for a bilateral shoulder disability.  He was 
notified of this determination in December 1998.  In written 
argument prepared by the veteran's representative in March 
1999, reference was made solely to the issue of entitlement 
to an increased evaluation for the right scapholunate 
dissociation.  The veteran has never disputed the evaluations 
of his now service connected bilateral shoulder and right 
elbow disabilities.

The RO has awarded the veteran entitlement to service 
connection for a bilateral shoulder condition and a right 
elbow disability; the issues raised by the veteran in his 
January 1997 notice of disagreement.  Accordingly, these 
claims have been granted and, under the guidance supplied by 
the United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to the issues of service connection.  
Neither the veteran nor his representative has disputed the 
evaluations of these disabilities.  Absence such disputes, 
there is no matter over which the Board may exercise its 
jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 1991).  
Consequently, these issues are not before the Board at this 
time.  

With regard to the claim for increased compensation for the 
service connected right scapholunate dissociation with carpal 
and ulnar syndrome, while this evaluation has been recently 
increased, the veteran has never indicated that he is now in 
agreement with this current evaluation nor has this issue 
been withdrawn.  See 38 C.F.R. § 20.204 (1998).  In AB v. 
Brown, 6 Vet. App. 35 (1993) the U.S. Court of Appeals for 
Veterans Claims (Court) held that on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  In this 
regard, it is important to note that the veteran had been 
awarded service connection for this disability before he 
filed the January 1997 notice of disagreement and has 
indicated, in general terms, his disagreement with this 
evaluation.  Consequently, the issue of entitlement to right 
scapholunate dissociation with carpal and ulnar syndrome, 
currently evaluated as 30 percent disabling, is before the 
Board at this time.


REMAND

In May 1997, the veteran requested a hearing before a Member 
of the Board at the RO.  Accordingly, in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Houston, Texas, in the order 
that this request was received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










